Title: To George Washington from Henry Knox, 5 May 1785
From: Knox, Henry
To: Washington, George



My dear Sir.
New York 5 May 1785

It has been my intention ever since I have been in this City which is fourteen days to have written to you, but my business has been such as to prevent this gratification.
Congress have directed 700 Men to be raised for three years, to be apportioned upon the states of Connecticut New York, New Jersey and Pennsylvania, for the protection of the Western

frontiers, to defend the Settlers on the lands belonging to the united States from the depredations of the Indians, and to prevent unwarrantable intrusions thereon, and for guarding the public Stores. As This Corps is to be under my direction as secretary at War, I should be extremely obliged by your Excellencys opinion, with respect to the posts they ought to occupy on the frontiers—I suppose about thirty or forty men and two officers will be retained at Westpoint for guarding the public Stores, and the remainder will be sent to the Westward. The nu⟨mber⟩s must be small at any point, but I imagine that circums⟨tances⟩ will hereafter dictate the necessity of Keeping up an efficient force in that Country.
I expect to be at Boston about the first of June, and to return here again with my family by the first of July. I hope Mrs Washington and her grand Children are well, and I request that you would be pleased to present my best respects to her.
The celebrated Mrs McAuley Graham and her husband Mr Graham are now in this City on their way to visit you and Mrs Washington. I am my dear Sir With the highest respect and affection Your most obedient humble Servant

H. Knox

